Morton, C. J.
It is well settled in this Commonwealth, that when a special contract has not been fully performed, but the plaintiff has in good faith done what he believed to be a compliance with the contract, and has thus rendered a benefit to the defendant, he can recover the value of his services not exceeding the contract price, after deducting the damages which the defendant has sustained by the breach of the stipulations of the contract. Hayward v. Leonard, 7 Pick. 181. Reed v. Scituate, 7 Allen, 141. Atkins v. Barnstable, 97 Mass. 428. Denham v. Bryant, 139 Mass. 110.
The instructions at the trial, to which the defendant excepted, were in compliance with this rule, and were correct.

Exceptions overruled.